Citation Nr: 0115309	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  95-40 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
October 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In February 2001 the veteran provided oral testimony before 
the undersigned Member of the Board at the RO, a transcript 
of which has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not appeal a July 1976 rating decision 
wherein the RO denied entitlement to service connection for a 
psychiatric disability.

2.  Evidence received the July 1976 RO decision bears 
directly or substantially upon the issue at hand, is not 
essentially duplicative or cumulative in nature, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since July 1976 decision wherein the RO 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disability is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214, Record of Service, shows receipt 
of the Vietnam Service Medal and service in Indochina, but 
specifies that he did not actually serve in Vietnam.  His 
service medical records include a report from May 1972 that 
noted he had served in Thailand until he was evacuated to the 
United States for treatment for drug use.  He reported that 
he used marijuana to deal with anxious and depressed 
feelings.  He then developed a heroin addiction, and 
withdrawal symptoms included mild depression.  History 
included substantial difficulty with school discipline 
continuing into high school.  Mental status examination 
showed appropriate and variable mood.  He denied any suicidal 
ideation.  The remainder of the examination was normal 
although it was noted that he was somewhat passive and 
withdrawn.  

Various psychological tests were administered.  Testing was 
said to be consistent with passive-aggressive personality, 
aggressive type.  The examiner stated that aggressiveness may 
be expressed passively through obstructionism, pouting, 
procrastination, intentional inefficiency and stubbornness.  
This commonly reflects hostility that the individual feels he 
cannot express openly.  Often the behavior is felt to be the 
expression of resentment of failing to find gratification in 
a relationship with an individual or institution upon which 
he is overly dependent.  The only other diagnosis made was 
improper use of drugs, heroin, marijuana and amphetamines.  

The examiner stated that the prognosis was good.  The veteran 
was noted to not have gotten involved in any major 
difficulties with authorities in the past.  He had been 
rather dependent on his family and experienced great 
difficulty in separating from them.  He had various 
difficulties of maturation, particularly those of being 
independent, avoiding passive aggressive reaction to 
authority and being very dependent on his family to an extent 
that it is difficult for him to establish an independent 
relationship with other people.  

The RO received the veteran initial VA benefit application 
for a nervous disorder in March 1976.  His service medical 
records were obtained and formed the basis for the RO rating 
decision in July 1976.  The rating board determined that he 
had a personality disorder which did not warrant 
consideration for service connection.  He was notified of 
this determination in August 1976.  

The veteran was next heard from in 1985 when he asked to 
review his claims folder.  The record shows he asked for and 
received a copy of his military medical records at that time.  
In July 1994 he submitted a statement in support of his claim 
for service connection for a psychological disability that he 
claimed originated coincident with his military service, and 
he identified a large number of sources of post service 
treatment.  The RO requested records from all providers 
properly identified by the veteran.  The RO also notified him 
as to records that had not been received.  

VA treatment records from 1975 and 1976 were received.  The 
veteran was admitted to a methadone detoxification program.  
A December 1975 report noted that he had started to take 
heroin in 1971 during Air Force service.  

A February 1976 record indicates that by history the veteran 
volunteered for the Air Force at age 17 because he was 
failing at school.  He stated that he started drinking in 
Thailand and subsequently moved on to marijuana and to 
heroin.  Mental status examination showed motor behaviors, 
affect and thought processes that were generally good but 
with lapses.  The impression was drug-related dependence.  
Another report from February 1976 noted that the veteran 
worried when he would "get flaky."  He stated that he 
thought of suicide but did not have the fortitude to do it.  

A mental health clinic note from March 1976 noted that the 
veteran expressed much anger and very close to the surface of 
his angry and manipulative defense was a sense of 
powerless/helplessness.  He wept easily as he discussed his 
efforts to help himself through methadone maintenance.  

However, the provider noted that the efforts did not include 
intensive psychotherapy.  He was referred to another 
physician as he was depressed, introverted and looking for 
help.  A follow-up noted that VA was not refusing psychiatric 
treatment, but that he was not appropriate for mental health 
clinic treatment at the time.  

An August 1976 record showed that a urine test was positive 
for Valium or Librium and the veteran admitted to taking 
prescribed Valium.  An October 1976 report noted that the 
veteran started abusing heroin in 1971, and was detoxified at 
the U.S. Air Force Special Treatment Center in 1972.  After 
service he abused heroin again and was unsuccessfully 
detoxified four times (May 1975, June 1975, September 1975 
and October 1975).  It was noted that for depression and 
anxiety he was being treated with Sinequan.  

Records from a private hospital dating from 1983 show that 
the veteran was seen for Methadone detoxification.  He had 
been discharged from another facility for non-participation 
in mandatory group sessions.  He showed some anxiety in 
treatment and difficulty following the rules.  He reported 
heroin use since the age of 17 and other drug abuse.  

Records from the 1990's show treatment for a number of 
diagnoses including bipolar disorder, type II, recurrent 
major depression, anxiety, history of polysubstance abuse and 
personality disorder not otherwise specified.  However most 
of these reports did not discuss etiology explicitly.  

The veteran reported during a private hospitalization in 
March 1994 that he was a police officer and had been charged 
with various wrongdoing on the job.  He reportedly was under 
stress on the job for three years.  He also reported a 
history of substance abuse dating to the early 1970's and 
Vietnam, and he stated that his brother had been killed by a 
car in 1976.  He stated that he was released from service for 
having an apathetic attitude.  

The veteran apparently filed a disability claim in the 1990's 
alleging that he was disabled from his work.  A report from 
March 1994 noted that he was disabled from his work as a 
police officer due to substance abuse, and an apparent 
anxiety related phenomenon that was possibly related to 
disciplinary action taken against him by his superiors.  

It is noted that in the same report the veteran reported 
polysubstance abuse dating to service but under good control 
after starting the narcotics anonymous/alcohol anonymous 
program in 1983.  Then in 1992 he injured his back and 
Percocet was prescribed.  He reportedly had occasional 
decompensations for two years.  

Another treatment record from March 1994 noted that the 
veteran cited problems at work and home in relation to his 
complaint of depression.  A psychologist's statement from the 
same month indicated that he was unable to perform his police 
duties due to "stress." 

A private medical hospitalization intake form dated in April 
1994 shows the veteran reported depression and a history of 
drug and alcohol abuse.  Listed precipitating factors 
included a history of back problems and long term on the job 
harassment by the police chief.  It was noted that in 
addition he grew up in an alcoholic family where he was not 
given a lot of support.  The impression of the social workers 
was that the veteran had a long history of problems 
functioning.  

He grew up in an alcoholic family where his defense was to 
isolate but he never developed a sense of self-competence.  
As an adult he developed a drug problem which acted as a 
defense against his pain.  As for getting clean, 10 years 
before he continued to lack self-confidence and developed a 
problem with Percocet.  He also continued to have a great 
deal of unresolved anger that would become self-defeating.  
The impressions included polysubstance abuse, dysthymia, and 
major depression, single episode, moderate.  


At his initial workup by VA in June 1994 the veteran stated 
that he had started using drugs in service and after service 
continued using them.  He reported that after going through 
some therapy in 1978 (according to what is transcribed in the 
report) "he had abused polysubstances until he became 
paranoid, suspicious, avoiding coworkers, depressed, 
depersonalized and illusional" which was apparently around 
February 1994.  

The veteran stated during a VA evaluation in July 1994 that 
he served in the Philippines and Indochina.  He claimed to 
have been in the combat zone on occasion but he admitted that 
he did not see any combat.  

During a counseling referral in July 1994 the veteran 
reported "treatment for apparent anxiety for many years", 
but he stated that he had to discontinue this due to 
financial problems.  The coordinator stated that at the 
present time his "treatment issues are more related to [his] 
inability to cope with every day stresses" such as work, 
family friends etcetera.  It was felt that substance abuse 
could be secondary to that.  

A VA social work evaluation from July 1994 noted that the 
veteran reported substance abuse treatment in service.  He 
also reported subsequent post service rehabilitation from 
1975 or 1976 to 1978, in 1983, and in March 1994.  He stated 
that he had been off street drugs since 1983, but started 
abusing prescription medications in the 1992.  There was no 
opinion on etiology of depression, dysthymia or anxiety, and 
there was no relevant history other than of recent symptoms.  
VA counseling notes from 1994 do not discuss etiology 
specifically.  

In the veteran's substantive appeal, VA Form 9, he stated 
that two of his doctors believed that his use of drugs was 
"more along the lines of self-medication;" however, he did 
not identify the physicians.  He also reported treatment in 
1972 with Valium.  He later related, in a February 1997 
letter, that he tried to obtain records from the physician 
who treated him in 1972, JT, but the doctor was deceased.  He 
also stated he was unable to get prescription records from a 
pharmacy he used.  

A letter was received from NR, a friend of the veteran since 
1969.  She described herself as a "health care 
professional" and educator and at one time alluded to being 
in nursing.  NR stated that during the veteran's enlistment 
period they consistently corresponded, but that this "began 
to wane; this being a by-product of the stress, exposure, and 
his introduction by default to heroine (sic)."  She added 
that during his service in Vietnam he witnessed "as all who 
served in Vietnam did, horrors beyond our comprehension."  
His "demeanor was one of restlessness, confusion and 
anxiety, downplaying the negative aspects and dwelling on a 
false sense of bravado."  She stated that she would have to 
describe episodes exhibited as to what is defined today as 
Panic Attack Disorder secondary to Post Traumatic Stress 
Disorder 

NR further stated that the veteran's return to civilian life 
and acclimation was difficult at best.  His anxiety and 
restlessness mounted, and he sought treatment from a local 
physician, JT, who prescribed Valium and a hypnotic for 
sleep.  He did not have any follow up or counseling.  NR 
stated that subsequently she distanced herself from the 
veteran for a period of time because of his substance abuse.  
However, she stated that he placed himself into a Methadone 
program.  Around the same time he suffered the tragic and 
sudden loss of his brother, from whom he had been 
inseparable. 

Private records from 1995 indicate that the veteran started 
abusing prescription drugs in the 1990's.  He experienced 
stress at work when he was accused of abusing drugs.  
Treatment records note depressed mood, mood swings and 
anxiety.  

The veteran was hospitalized in June 1995 with a diagnosis of 
bipolar disorder, type II, depressed, and narcotic abuse.  
Mental status examination was positive for depressed anxious 
and agitated affect, obvious emotional distress, tearful 
demeanor and suicidal ideation.  Listed stressors included 
job change, new home, marital discord and chronic pain.

The veteran reported a long-standing history of mild 
depression and past history of narcotic dependence.  He had 
worsening symptoms two or three months before admission.  He 
reported a family history of substance abuse, physical abuse 
and depressive illness.  

The veteran related essentially the same history as given 
previously that he had begun using heroin in service in 1971, 
and had gone through several programs before becoming sober 
in the 1980's.  After a back injury and significant job 
stress in 1988, and another back injury in 1993, he started 
using pain medications.  He was hospitalized for depression 
in 1994.  An August 1995 private treatment record noted 
problems including vocational and marital stress.  

Private medical reports from DH, MD, indicate that the 
veteran was treated for bipolar II disorder.  He gave 
essentially the same history as previously.  There was no 
opinion from the physician on etiology.  

A statement from the veteran's mother was received in March 
1999.  She related that she had given permission for him to 
join the service at age 17 reluctantly.  She stated that to 
her knowledge he did not have any drug or alcohol problems 
prior to enlistment.  During his time overseas he wrote home 
quite often, but she noticed a change in the content and 
frequency of the letters which caused her concern.  When he 
was discharged, she was informed that it was for drug use.  

The veteran's mother recalled that he lived at home after 
discharge, and that a doctor had treated him.  He stayed up 
late drinking and slept late as he was not working.  She 
stated that she noticed other changes in him as well.  For 
example he did not want to spend time with friends he had 
prior to service.  He was "uptight", stayed home a lot, and 
did not talk much.  When he started sleeping better and going 
out with his sister and brother, she thought it was good 
until she found out that he was taking a tranquilizer to 
relax, and medication to sleep.  He started to work but never 
stayed long at one job.  

A report was also received from a state rehabilitation 
counselor who stated that he clearly remembered admission to 
a program in 1973.  He stated that his memory was clear about 
the events because the veteran was his first client he had 
seen professionally at the methadone maintenance program, and 
because they were fellow Vietnam veterans.  The clinician 
recalled one thing that stood out was that urinalysis showed 
Benzodiazepine, and it was one of the first times he 
encountered that drug.  He also recalled that the veteran was 
receiving Valium from a family physician for anxiety because 
the clinic psychiatrist did not permit the use of the drug 
for methadone patients, and he stopped usage so as not to 
jeopardize his clinic status.  

A VA treatment record from September 1999 noted that the 
veteran felt jittery.  He stated that he used narcotic 
medications to avoid feeling life.  

A VA examination was conducted in December 1999.  The 
diagnosis was bipolar type II disorder and polysubstance 
abuse, currently in remission.  No diagnosis was made of a 
personality disorder.  The examiner stated the first 
diagnosis of depression was made in 1994.  The treatment in 
1972 was for polysubstance addiction.  The veteran viewed his 
use of drugs and heroin as helping him handle his mood 
changes, but the examiner did not see clear evidence of that, 
especially in light of a family history of addiction.  It was 
possible that use of cocaine and other intoxicating 
substances promoted the onset of bipolar symptoms later in 
life - specifically in the early 1990's.  The examiner stated 
that records were extensively reviewed.  

The veteran reported that during service in Thailand, from 
November 1971 to May 1972, he was lonely and homesick and 
turned readily to heroin, which dealt with his symptoms.  He 
admitted to earlier trouble with authority problems in 
school.  He also reported that a family physician, Dr. T., 
prescribed Valium and Dalmane.  The VA examiner noted the 
inservice May 1972 report diagnosing only a personality 
disorder, as well as the treatment report from 1976 showing a 
positive urinalysis for Benzodiazepines.  

The examiner observed that the veteran was also treated with 
Sinequan, and there was no indication why that was given but 
it could have been used for anxiety and helping him sleep 
while detoxifying.  It also could have been used for some 
discouragement of depressive symptoms.  The examiner also 
noted that a record from around that time stated that the 
veteran was inappropriate for mental health treatment.  No 
reason was given, but the VA examiner felt that the 
likelihood was that their focus was on detoxification.  

The examiner noted that the veteran was not diagnosed with 
depression or bipolar disorder until the 1990's.  The veteran 
stated that he had lost 30 pounds in service.  The examiner 
did not think this clarified the issue of etiology of a mood 
disorder.  

A counseling therapist from the Denver Vet Center wrote in 
January 2000 that the veteran had a significant amount of 
pathology that "appears to start while he was in military 
service."  He developed a very serious heroin addition after 
exposure to war and trauma in Vietnam.  The therapist stated 
that he had chronic problems of anxiety, depression, "and 
what appear to be symptoms of Post Traumatic Stress 
Disorder."   The Axis I diagnoses were PTSD, major 
depressive disorder and anxiety.  On Axis IV were listed 
exposure to war, unemployment and problems related to social 
and occupational relationships. 

Vet Center treatment records from 1999 and 2000 contain 
references to the veteran's experiences in Asia and trauma he 
saw there.  He reported daily nightmares and intrusive 
thoughts.  He appeared hypervigilant and sad.  

The veteran submitted a medical article concluding that 
bipolar disorder is often mistaken for major depression.  
According to the article bipolar disorder II has only been 
treated as a distinct mental disorder since 1994.  According 
to a study cited in the article, those who ended up with 
bipolar II made longer more frequent depressive episodes and 
earlier in life, were more likely to be involved in substance 
abuse, and tended to also suffer from anxiety disorders.  

At the February 2001 hearing before the undersigned the 
veteran recalled the physician who had treated him for 
depression and anxiety with Valium after service.  He stated 
that when in service his base was attacked by terrorists.  He 
stated that he started using heroin in January 1972 because 
it calmed him down, and he forgot what was going on around 
him.  He stated that after service he was addicted to various 
drugs until 1983 when he became a police officer.  He 
eventually had a back injury and started using pain pills.  
He was psychiatrically hospitalized in 1994 because he was 
close to killing himself  (Transcript, inter alia, 2, 4-8, 
10).  


Criteria

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. §  20.201.

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If 
VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], but finds the record is adequate for a 
determination on the relevant question in this matter of 
whether new and material evidence has been submitted. 

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or 
reopened based upon submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  These are statutory bases 
for revising prior final decisions.  The veteran does not 
allege CUE.  Nor does the record show a nonstatutory basis to 
obtain such review without need for new and material 
evidence.  See for example Simmons v. West, 14 Vet. App. 84, 
91 (2000), Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
Tetro were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(failure to provide a statement of the case after receiving a 
notice of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 
(1994) (failure to provide notification of denial tolls 
period to file a notice of disagreement); Kuo v. Derwinski, 2 
Vet. App. 662, 666 (1992) (failure to send statement of the 
case to accredited representative tolled 60 day period to 
respond) and Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992).  The Board finds that the record does not disclose 
any basis to apply the doctrine of equitable tolling, which 
is another potential means of obtaining such review as 
discussed in Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), 
as the facts do not warrant its application.

There is no argument that the veteran did not receive notice 
of the determination and appeal rights as provided in the 
regulations in effect at that time.  The RO issued a letter 
in August 1976 that provided the essential elements of notice 
as contemplated in the regulations then in effect.  The 
notice letter explained that a written notice of disagreement 
was necessary to begin the appeal process.  That element not 
having been completed, the 1976 decision became final.  There 
were no formal "reasons and bases" requirement placed on 
the RO at the initial notice stage or elsewhere in the extant 
regulatory framework.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  When a claimant seeks to reopen a finally denied 
claim, the Board must review all of the evidence submitted 
since that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  


In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  

Review of the RO's findings in the July 1976 decision shows, 
in essence, that it found no competent medical evidence of an 
acquired psychiatric disability having its inception in 
service.  The RO noted in its decision that the service 
medical records showed a personality disorder.  Generally, 
such a disorder is not considered a disability for which 
service connection may be granted or compensation paid.  
38 C.F.R. § 3.303(c).  The RO notice letter is August 1976 
advised the veteran of the basis for the denial of the claim.  
It was mailed to his address of record.  His next pertinent 
correspondence to the RO indicating his intention to seek 
service connection was in 1994.  

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection for a psychiatric 
disability.  The specified basis of the RO's 1976 denial is 
changed by the additional evidence that includes a thorough 
VA medical evaluation of the veteran and other relevant 
records.  This evidence received since the 1976 decision is 
not essentially cumulative of earlier evidence.  There is 
evidence of a current psychiatric disability, described as 
major depression, bipolar disorder and post-traumatic stress 
disorder (PTSD), which was not previously shown.  There is 
also sworn testimony supplementing the record.

VA must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim.  The additional evidence regarding the back disorder 
is not cumulative thereby passing the first test.  



The additional evidence added to the record since the 1976 
decision adds to previously reviewed evidence regarding 
psychiatric complaints since service and provides evidence of 
current disability.  There is also historical evidence of 
symptoms several years after service.  Pertinently, a Vet 
Center clinician in January 2000 reported the veteran's 
exposure to war as an element in the multiaxial diagnosis 
that showed major depression, anxiety and PTSD on Axis I.

The Board finds that the additional evidence viewed with that 
previously of record is new and material evidence as defined 
by the regulation.  It bears directly and substantially upon 
the issue at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection, the first element has 
been satisfied.  Accordingly, the Board's analysis must 
continue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA must determine whether the record is sufficient to proceed 
to evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999).  The Board will not address the 
remaining elements at this time for reasons set forth below 
and in the remand portion of this decision. 

In essence, the veteran has substantiated his claim to allow 
for it to be reopened.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  It is accompanied by supporting evidence, 
principally the Vet Center report in 2000 and other records.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  There is 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  There is competent evidence of 
incurrence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

There is also medical evidence that could be interpreted as 
supporting a nexus to service.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, it is apparent that the VA examination in 
1999 was conducted with an incomplete record, principally in 
view of the evidence confirming treatment in the early 1970's 
but without benefit of the treatment records.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
psychiatric disability, the appeal is allowed to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the RO in August 2000 denied the claim 
for service connection of PTSD as not well grounded and 
listed drug abuse among the various nonservice-connected 
disorders.  The notice letter in September 2000 advised the 
veteran that the claim of service connection for bipolar II 
disorder was also not well grounded.  However, the August 
2000 rating decision and supplemental statement of the case 
he was furnished appeared to have considered the claim on the 
merits. 

The record shows that the VA psychiatry examiner in 1999 did 
not provide a complete multiaxial diagnosis.  Axis IV was not 
recorded in the report.  This is significant since the Vet 
Center report in 2000 listed exposure to war on Axis IV.  See 
for example Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) regarding the adjudication significance of the Axis IV 
entry.

Regarding the numerous requests for evidence in this case, 
the Board observes that October 1998 report from a clinician 
at Suffolk Country Department of Health Services recalled the 
veteran's admission to a treatment program in 1973.  However, 
there was no reference to the existence of treatment records 
and the clinician's comments regarding the veteran were 
apparently from memory.  Vet Center records appear 
incomplete, as those received did not include additional 
information regarding the formulation of the multiaxial 
diagnosis reported in January 2000.  

The record shows that in July 1997 the veteran advised the RO 
that Dr. LM would submit records.  The veteran indicated at 
the Board hearing (page 10) that the records could be 
obtained.  At the hearing he also mentioned recent private 
counseling for two years and being a participant in veterans' 
groups at a military facility (page 5).  In the 1997 report 
of contact he indicated that records sought from the 
Monsignor Wall facility were sent to the Bergen Pines 
facility, but the records received from Bergen Pines did not 
appear to include the other reports.  

The thorough development of the claim takes on additional 
importance in light of a significant change in the law during 
the pendency of this appeal that is applicable to the matter 
being considered if it found the record was not adequate for 
adjudication.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has noted the RO denied 
the claim of service connection for PTSD as not well 
grounded.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In view of the information on file, the Board believes that 
the RO should obtain relevant treatment records and a medical 
opinion to provide a record that would allow for an informed 
determination of the issue on appeal in light of the 
adjudication principles established in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001) (Circuit Court) and as 
contemplated in the VCAA.  

In Allen, the Circuit Court stated that "We foresee that 
such compensation would only result where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  The RO has 
not considered substance abuse as willful misconduct in this 
case.  In view certain facts that should appear obvious from 
the record, the RO must review this case under the provisions 
of 38 C.F.R. § 3.301 since the veteran's application to 
reopen the claim was filed after October 1990.

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should ask 
the appellant to provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment the veteran 
received for a psychiatric disability and 
substance abuse.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

The RO should once again request records 
from Dr. LM, unless the veteran has been 
able to obtain therm since the Board 
hearing.  The RO should also request the 
Suffolk Country Department of Health 
Services provide relevant records if 
available.  The RO should also have the 
Bergen Pines County Hospital clarify if 
the records they provided for the veteran 
included records from the Monsignor Wall 
facility.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).

3.  Thereafter, the RO should arrange for 
a VA special psychiatric examination of 
the veteran to include on a fee basis if 
necessary for the purpose of ascertaining 
whether any causal relationship exists 
between his military service, substance 
abuse and any chronic psychiatric 
disability found.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The specialist in psychiatry should be 
requested to review the claims file and 
provide an opinion as to the likelihood 
that the veteran's current psychiatric 
disability is related to his military 
service and whether any substance abuse 
disorder is the result of a psychiatric 
disability rather than primary or related 
to an underlying personality disorder, if 
such is established in the record.  

The physician should be asked to express, 
in percentage terms, if possible, the 
likelihood that the veteran's substance 
abuse disability is secondary to or is 
caused by a primary psychiatric 
disability found to have had its onset in 
service if established from the record.  
Any consultations with other 
specialist(s) deemed necessary for a 
comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  



The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for a 
psychiatric disability, to include 
consideration of the holding in Allen v. 
Principi.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  



By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

